Case: 21-10027     Document: 00516240369          Page: 1    Date Filed: 03/15/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         March 15, 2022
                                   No. 21-10027                           Lyle W. Cayce
                                                                               Clerk

   Murphy Oil USA, Incorporated,

                                                            Plaintiff—Appellant,

                                       versus

   Love's Travel Stops & Country Stores, Incorporated;
   Gemini Motor Transport; Musket Corporation; Stanley
   Bowers; Scott Dodd; Larry Jones; Michael Wood; Roy
   Taylor; Matt Tugman; Edward Washington; Alan
   Svajda,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:18-CV-1345


   Before Smith, Costa, and Wilson, Circuit Judges.
   Per Curiam:*
          Murphy Oil sells fuel wholesale to other gas stations and also retail in
   its own stations. During Hurricane Harvey, fuel carriers for Love’s Travel


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10027      Document: 00516240369          Page: 2   Date Filed: 03/15/2022




                                    No. 21-10027


   Stops—one of Murphy’s wholesale customers—entered a third-party
   facility where Murphy stores its product and took 220,000 gallons of fuel that
   Murphy intended to save for its own gas stations. A week later, Murphy
   drafted Love’s bank account for the fuel at a rate $0.29/gallon higher than
   Murphy’s posted wholesale prices on the days the fuel was taken. Murphy
   later sued Love’s and its fuel carrier for civil theft, conversion, unjust
   enrichment, and conspiracy. The district court granted summary judgment
   for the defendants, concluding that Murphy had waived its claims by
   recouping from defendants a special price for the fuel. The court also
   awarded over a million dollars in attorneys’ fees to the defendants as
   prevailing parties under the Texas Theft Liability Act. Murphy appeals the
   summary judgment ruling and the fee award.
          Having reviewed the briefs, record, and applicable law, and heard oral
   argument, the judgment is Affirmed. We agree with the waiver holding
   essentially for the reasons given by the district court. And we see no abuse
   of discretion in the district court’s fee order, which thoroughly addressed all
   the concerns Murphy raises.




                                         2